 656DECISIONS OF NATIONALConsolidated Constructors&Builders, Inc.andFred L.SpragueandOwenL. Clark.Cases 1-CA-5714-1 and 1-CA-5714-2.June 20,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn April 5, 1967, Trial Examiner John G. Greggissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision, and a supportingbrief. The Respondent filed a brief in answer to theGeneral Counsel's brief and exceptions. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was' committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, only to the extent consistentwith this Decision and Order.The Trial Examiner found that the Respondent'scollective-bargaining agreement with Local 621 ofthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (hereinafter called Local 621),was intended to cover millwrights, and thatemployees Owen Clark and Fred Sprague werelawfullydischargedbytheRespondentonSeptember 22, 1966, pursuant to the agreement'slawful union-security provision. We do not agree.Clark and Sprague were past members of Local621.On June 27, 1966, they obtained clearancecards from that Local for the purpose of becomingcharter members of Local 1219, a new millwrightlocalchartered by the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, onJune 15, 1966. Clark was hired by the Respondent onAugust 2, 1966, as a millwright foreman, andSprague,onAugust 8, as a millwright. Bothemployees worked on the Madawaska project, andthe record shows that neither employee performedtraditional carpentry work while in the Respondent'semploy. Other millwrights were employed on theproject, but only Clark and Sprague were members'The General Counsel's motion to strike Respondent's briefsubmitted as an "answering"brief in accordance with Sec102.46(d)of the Board Rules and Regulations,Series 8, asLABOR RELATIONS BOARDof Local 1219. On September 21, 1966, Local 621'sshopsteward,Allen,toldtheRespondent'ssuperintendent, Guy Sleeper, that there would be awork stoppage if, in view of their current contract'sunion-securityprovision,ClarkandSpraguecontinued on the job without becoming members ofLocal 621.AccordingtoSleeper'screditedtestimony, he discharged both Clark and Sprague onSeptember 22, 1966, after they refused to complywith a request that they join Local 621.Although the issue herein was formed, in part, ona theory that the Respondent was motivated indischarging Clark and Sprague because of theirmembership in Local 1219, and in order to avoidbargaining with Local 1219, a theory on which, inview of our determination herein, we need not pass,it is also alleged by the General Counsel in supportof that theory, that the 1966 agreement was notapplicable to millwrights. It is evident, therefore,that if in fact the terms of the agreement did notapply to millwrights, their discharge under theagreement's union-security clause would establish aviolationof the Act irrespective of any otherunlawful motivation of the Respondent.''Sometime in July 1966, the Respondent andLocal 621 began negotiations for a new collective-bargaining contract.The old contract was toterminate in July but was extended to August 15 byoral agreement of the parties. It is clear that thecontract in effect at the commencement of thesenegotiations was entered into by Local 621 when itsjurisdictionincludedbothcarpentersandmillwrights. The old agreement specifically appliedtomillwrights as evidenced by the fact that itprovided for a millwright rate which was 25 cents anhourmore than the journeyman-carpenter rate.However,asmentionedsupra,theUnitedBrotherhood chartered Local 1219 on June 15, 1966,grantingtothatLocal jurisdictionoverallmillwrights in the State of Maine. The record clearlyshows that the parties were aware of this fact duringthe negotiations. Agreement on a new contract wasreached on August 15, 1966, but was not reduced towriting and signed until October 11, 1966.It is the Respondent's contention that the newagreement was intended to preserve for Local 621 itsjurisdictionover the work of erecting anddismantling machinery, and therefore to bring withinitscoverage all employees performing such work.Whether it was Respondent's belief, at the time theoral understanding was reached on terms of the newcontract, that it had specifically accomplished thepurposeofbringingmillwrightswithintheagreement's coverage is not clear from the record.What is clear, according to the credited testimony ofLocal 621's negotiator, Harold W. Sargent, is thatupon instructions from the United Brotherhood'samended, is denied2CfThe Item Company,113 NLRB 67,68165 NLRB No. 79 CONSOLIDATED CONSTRUCTORS & BUILDERS, INC.657International representative, Harry Hogan, not tobargain on behalf of the millwrights, he, Sargent, didnot negotiate with the Respondent for millwrights.The contract resulting from these negotiations inarticle I thereof recognizes Local 621 ". . as thesole and exclusive representative of all employees intheclassificationsofwork covered by thisAgreement for collective-bargaining purposes withrespect to wages, hours, and other terms andconditions of employment on any and all workcovered by this Agreement." Although the contractin article IV, section 1(A) thereof, recites that thetrade autonomy of the "United Brotherhood ofCarpenters and Joiners" consists of, among otherthings, ". . . erecting and dismantling of machinery,"the contract does not list the trade classification ofmillwrights as one of the classifications covered bythecontract.As indicated, unlike the earliercontract, it provides no "millwright" wage rate, andasserts no claimon behalf of Local621 to tradeautonomy over the "erecting and dismantling ofmachinery." Indeed, the only section of the contractwhich defines for Local 621 the "work covered bythisagreement" is found in section 1(B) ofarticleIV. Thatsection,while listing in great detailthework over which Local 621 does claimjurisdiction, contains no mention of the work oferecting or dismantling of machinery, and concludeswith the following express proviso:Provided, however, that nothing herein shall beintended or interpreted as a claim by the Unionofany of the trade autonomy or tradejurisdiction ofmillwrights.Any divisions orsubdivisionsnot specified above, shall begoverned by the Trade Autonomy as outlined intheconstitutionand laws of the UnitedBrotherhood of Carpenters and Joiners ofAmerica.In view of the foregoing, we are of the opinion,contrary to the Trial Examiner, that the new contractis not ambiguous as to coverage, and the scope of itscoverage may not be expanded by resort to parolevidence.We find that the contract by its termsexcludes millwrights and that the requirements oftheunion-securityclauseformembership inLocal 621 as a condition of employment is thereforenot applicable to millwrights.Even if we entertained any doubt as to themeaningof the contract's provisions,we would findon the evidence before us that, whatever else theparties intended, it was not their mutual intent toinclude millwrights within its coverage. Certainly,had both Local621 and the Respondent desired tosubjectmillwrights to the contract's coverage, itwould have presented no formidable obstacle forthem to have expressed such intent in clearunambiguous language, as apparently they did whenno strictures from the parent organization existedagainst carpenter locals asserting jurisdiction overthe work of millwrights. Since it is clear that ClarkandSpragueweremembersofMillwrightLocal-1219, and it does not appear that their workembraced anything but millwright work, it followsthatneitherClark nor Sprague was under acontractualobligation to becomemembers ofLocal 621 as a condition of employment, and indischarging them for their refusal to join Local 621in accordance with the terms of the contract's union-security provision, the Respondent violated Section8(a)(1) and (3) of the Act, since it thereby encouragedmembershipinLocal 621anddiscouragedmembership in Local 1219.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discharging employeesClark and Sprague on September 22, 1966, we shallorder that the Respondent make these employeeswhole for any loss of pay suffered by reason of thediscrimination against them. Since the record showsthat theMadawaska project was completed onJanuary 24, 1967, and that Clark's and Sprague'semployment therefore would have ended on thatdate for nondiscriminatory reasons, reinstatementwill not be ordered. Said loss of pay will be basedupon earnings which Clark and Sprague wouldnormallyhave earned from the date of thediscrimination against them,September 22, 1966, toJanuary 24, 1967, the date upon which theiremployment would have otherwise terminated, lessnet earnings of each during such period. Backpayand interest thereon shall be computed in themannerprescribedbytheBoardinF.W. Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.The Respondent, Consolidated Constructors &Builders, Inc., is an employer engaged in commerceor in an industry affecting commerce, within themeaning of Section 2(6) and(7) of the Act.2.Local 621, United Brotherhood of Carpentersand Joinersof America, AFL-CIO, and Local 1219,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.3.Owen Clark,millwright foreman,and FredSprague,millwright,areemployeeswithin themeaning of Section2(3) of the Act.4.By the discharge of Clark and Sprague, upondemand of Local 621, the Respondentengaged inunfair labor practices violative of Section 8(a)(3) ofthe Act.5.By the discharge of Clark and Sprague, upondemand of Local Union 621, the Respondent 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterferedwith,restrained,andcoerced itsemployees in the exercise of their rights guaranteedin Section 7 of the Act, and thereby violated Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,ConsolidatedConstructors& Builders, Inc.,Portland, Maine, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Encouraging membership in Local 621, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, by discharging Owen Clark and FredSprague, or any other millwright, or discriminatingagainst them in any other manner because they arenotorareunwilling to become members ofLocal 621.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized by Section 8(a)(3) of the Act, as modifiedby the Labor-Management and Disclosure Act of1959.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct.(a)Make Owen Clark and Fred Sprague whole forany loss of pay they may have suffered by reason ofthe discrimination against them, in the manner andin accordance with the methods referred to in thesectionabove in this Decision entitled "TheRemedy."(b)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its place of business in Portland,Maine, copies of the attached notice marked"Appendix."3 Copies of said notice, to be furnishedby the Regional Director for Region 1, after beingduly signed by the Respondent's representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT encourage membership inLocal 621, United Brotherhood of Carpentersand Joiners of America,AFL-CIO, bydischarging Owen Clark or Fred Sprague, orany other millwright, or discriminate againstthem in regard to their hire, tenure ofemployment, or any term or condition ofemployment because they are not, or areunwilling to become members of said union.WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirrightsguaranteed by Section 7 of the Act,except to the extent that such rights may beaffectedbyanagreementrequiringmembership in a labor organization as acondition of employment, as authorized bySection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL make Owen Clark and FredSprague whole for any loss they may havesuffered by reason of the discriminationagainstthem.CONSOLIDATEDCONSTRUCTORS &BUILDERS, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for60 consecutivedays from the date ofposting and must not bealtered, defaced, or covered by any othermaterial.If employeeshave any question concerning thisnotice or compliance withits provisions, they maycommunicatedirectlywith the Board'sRegionalOffice,Cambridge and New Sudbury Streets,Boston,Massachusetts02203, Telephone 223-3300.TRIAL EXAMINER'S DECISIONJOHN G. GREGG, Trial Examiner: This case was heardbefore me at Portland,Maine,on February 20, 1%7, on the CONSOLIDATED CONSTRUCTORS & BUILDERS, INC.complaint of the General Counsel and the answer ofConsolidated Constructors&Builders, Inc., herein calledthe Respondent.The complaint alleges violations by theRespondent of Sections 8(a)(1) and(3) and 2(6) and (7) ofthe Labor Management Relations Act, 1947, as amended,61 Stat.136, herein called the Act.Subsequent to the close of the hearing under date ofMarch 20, 1967, the General Counsel moved to reopen therecord solely for the purpose of introducing a letter signedby the attorney for Local 621 setting forth among otherthings the position of the attorney relative to matters inissue.Counsel for the Respondent objected to theadmission of this document on the grounds that theGeneral Counsel had every opportunity during the hearingto call the attorney as a witness but chose not to do so. Ifindno newly discovered evidence involved in thismotion and for the reasons advanced by the Respondenthereby deny the motion to reopen.Briefswere filed by the General Counsel andRespondent and have been carefully considered.Upon the entire record, and from my observation of thewitnesses as they testified,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized underand existingby virtue of the laws of theState of Maine,maintaining its principaloffice and place ofbusiness at616 Congress Street,Portland,Maine, where it is engagedin the construction businessAnnually,the Respondentpurchases raw materials valued in excessof $50,000 whichraw materials are shippedfrompoints outsidethe State ofMainedirectlyto the Respondent withinthe State ofMaine. The Respondent is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 621,UnitedBrotherhood of Carpenters andJoiners of America andLocal 1219,United Brotherhoodof Carpenters and Joiners of America,are each labororganizations within the meaning of Section 2(5) of theAct.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent on or aboutSeptember 22, 1966, discharged Fred Sprague and OwenClark because they joined or assisted Local 1219 and/orbecause they were not members of Local 621,therebydiscriminating in regard to the hire or tenure or terms orconditions of employment of the aforesaid individuals inviolationof Section 8(a)(3) of the Act, and therebyinterfering with,restraining, and coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct in violation of Section 8(a)(1) of the Act.The Respondent denies the commission of any unfairlabor practices,alleging that it discharged Sprague andClark at the request of the Union and in accordance withthe terms of the Respondent'scollective-bargainingagreement with the Union.A. TheCollective-Bargaining AgreementHaroldW.Sargent, business agent and president ofLocal 621,testified that Local 621 and the Respondent659were never without a contract,thatin July 1966,the thenexisting contract was extended by agreementof thepartiesuntilAugust15, 1966, andthat on August15, 1966, thepartiesreachedcomplete agreement,later reduced towriting and now embodied in the current executedcontract.Sargent testified that immediately after reachingagreement on August15, 1966, the Companyput the termsof the agreementinto effect. The recordclearly indicatesthat when the Respondentand Local 621met in July 1966,to negotiate a new contract,by agreement the contractwhich was then in effect was extended until August 15,1966. The recordalso indicates that in accordance with thepracticeof theparties in prior negotiations,immediatelyafter agreement was reached at the bargaining table onAugust 15, 1966,theRespondent placed into effectretroactively to July 15, 1966,the provisions of the newagreement.Also accordingto their prior practice, theparties took about4 weeksto draw up and execute thewritten contract,whichwas executed in October 1966, andeffective by itsterms on August15, 1966.The GeneralCounsel contends that on September 22,1966,the date of the discharge of Sprague and Clark, therewas no valid collective-bargaining agreement in effectbetween Local 621and the Respondent, citingUnion FishCompany,156 NLRB 187.In that case the contract wassignedFebruary 1, 1964, effective February 3, 1964, andwas the result of a settlement agreement following a periodof timewithin whichthe employer had refused to bargainwith the Union by refusing to execute the agreement whichhad previously been orally andfinallyagreedon by theparties. In the case at hand, thereisno indication otherthan that the parties were in full and final agreement fromAugust 15, 1966,until the date the contract was actuallyexecuted,in fact theeffectivedate of the agreement isincluded in the executed document as August15, 1966.A collective-bargaining agreementmay be validlyentered into even though the written instrumentevidencing the terms of said contract has not beenexecutedby theparties. If the parties agreed and intendedto bebound bythe agreement prior to the formal signing ofa written document, theywill bebound bythe contract.Thereisample credible testimony of record hereinestablishing the intention of both Local 621 and theRespondent to place into effect and to be bound by the oralagreement consummated on August 15, 1966,leaving theadministrativeformalityofexecutingthewrittenagreement to a point later in time as had been their priorpractice.Ifind,therefore,that on September 22, 1966, atthe time of the discharges herein,there was in effectbetween Local 621and the Respondent a valid andexisting collective-bargaining agreement.The GeneralCounsel urges further that even though anoral agreement was ineffecton the date of discharge, suchagreement excludes millwrights, or is so ambiguous as toexclude millwrights from the unit contained therein. Therecord indicates the existence of prior collective-bargaining agreements between the Respondent andLocal 621 pursuanttowhichover the yearsLocal 621furnishedtheRespondentwithcarpentersandmillwrights. It is also clear from ample credible testimonyof recordthat pursuant to this prior practice,carpentersfurnishedby Local 621who proved to have the necessaryskillswould be used as millwrights and paid the highermillwright scaleprovidedfor in the earlier agreements.The agreement,in its executedform,provides in pertinentpart as follows: 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection IA. The trade autonomy of the UnitedBrotherhood of Carpenters and Joiners of Americaconsistsof ... the erecting and dismantling ofmachinery ....On the other hand, the agreement also contains thislanguage:Section 1B. ... nothing herein shall be intended orinterpreted as a claim by the Union of any of the tradeautonomy or trade jurisdiction of millwrights ....Undisputed credible testimony of record indicates thatthe erection and dismantling of machinery is workperformed by millwrights. According to the testimony ofGuy Sleeper, at the time of the discharge of Sprague andClark there were approximately 125 employees working onthe Madawaska project. Of these, all who were doing thework of carpenters and millwrights were from Local 621,with the exception of Sprague and Clark. He stated thatfor11yearswhilehewas superintendent of theRespondent, and a company representative on the job withLocal 621, Local 621 always represented those workerswho erected and dismantled machinery.Sargent, business agent for Local 621, testified asfollows:Q. I show you the trade autonomy clause in thepresent agreement and ask you if that refreshed yourrecollection?A. That is correct.Q. Does that refresh your recollection and that waswork claimed by Local 621?A. Right.Q.Was it also stated at the table-strike that. Doyou have any recollection about a half a day that wasspent on the trade autonomy clause?A. There was considerable time spent on it, yes. Iwouldn't say exactly how long it was, but there wassome little time spent on it.Q.When I say ... was it Local 621's contention atthe bargaining table that we are going to spell out justwhat work we claim, if anybody goes on to a job.ofours and performs that work, regardless of what youcall them, they are going to join our local. Do yourecall that?A. That is correct.Q. And did the company agree with that?A. Yes.Sargent testified that during the negotiations Local 621took the position that the erection and dismantling ofmachinery was to be their work and it was immaterial whatother union these men might belong to, that if they were toperform this work they were going to belong to and paydues to Local 621. Sargent testified that the erection anddismantling of machinery was within the scope of theagreement.Sargent testified that he had been instructedby the International by telegram which he received aroundAugust 22, 1966, not to deal with millwrights and that hepassed these instructions on to Allen a week later, all ofwhich occurred subsequent to the agreement ofAugust 15,1966.Murray Allen, Jr., the shop steward on the project forLocal 621, testified that his duties on the Madawaskaproject included the enforcement of the labor agreementbetween the Respondent and Local 621, that anyone onthe job doing work within the trade autonomy of Local 621had to be a member of Local 621. There is undisputedcredible testimony of record indicating that at the time ofthe discharges there were also 30 millwrights on the jobout of Local 621 working as millwrights.While the agreement as finally executed would appearto be ambiguous on the question, I am convinced and Ifind from ample credible testimony of record that in theoral agreement reached on August 15, 1966, later reducedto writing in October 1966, the parties agreed and intendedthat the work of erecting and dismantling machinery,theretofore performed by carpenter-millwrights membersof Local 621, would continue to remain within the scope ofthe agreement and would continue to be performed bymembers of Local 621, and that this agreement was ineffect on September 22, 1966, the date of the dischargesherein.B.The Discharge of Sprague and OwenOwen Clark was hired by the Respondent on August 2,1966, as a millwright-foreman; Fred Sprague was hired bythe Respondent on August 8, 1966, as a millwright. Bothwere discharged by the Respondent on September 22,1966.While Clark was employed as a millwright-foreman onthe Madawaska project, the General Counsel contends hewas not a supervisor, hence an employee within themeaning of the Act. Testimony of record establishes thefact that the machine erection work on which Clark wasengaged was performed under the direction of a machineerector supplied by the Company from which the machinewas procured, that the machine erector supervised theerection, that Clark had not hired or fired employees onthe job, that if Clark were to make a recommendation onhiring or firing it would be subject to independentinvestigationby the Respondent's superintendent beforeapproval, and that foremen had been traditionally includedin thebargainingunit under the Respondent's contractwith Local 621. Under these circumstances, I find thatClark was an employee within the meaning of the Act.Sprague had been a carpenter, had become a member ofLocal 621 in September 1953. For the past 6 years or so hehad been a millwright. When in June 1966, a new andseparateMillwrightLocal 1219 was chartered by theUnited Brotherhood of Carpenters and Joiners of America,Sprague cleared out of Local 621 on June 27, 1966, andbecame a charter member of Local 1219. Clark was amillwright for 7 years, was hiredas a millwrightforemanon the Madawaska project, was requested to recruit moremillwrights,and recruited Sprague for the job. Clark hadbeen a member of Local 621 for about 6 years, and, likeSprague, had cleared out of Local 621 to become amember of Local 1219. Sargent, business agent forLocal 621, testified that both had been members ofLocal 621; that when Local 1219 was established, theyclearedoutofLocal 621and joinedmillwrightsLocal 1219.At the time of their employment on theMadawaska project, both Sprague and Clark weremembers of Local 1219.There was testimony by Sargent,business agent forLocal 621, that occasionsarisewhen members of otherlocals,notmembers of Local 621 but from anotherjurisdiction or local, might be employed on a job within theareaof Local 621. According to Sargent, when Local 621did not have enough men to fill any order from anycompany, Local621 called on another local to assistLocal 621 in filling the requirement. The usual procedurewhen these men came on a job, according to Sargent, wasto report to the steward and to produce a work permit fromtheirbusinessagent who in themeantimewould havecontacted Sargent and received permission to send themen towork. Sargent testified that he was the only CONSOLIDATED CONSTRUCTORS & BUILDERS, INC.individual authorized to give permission for the issuance ofwork permits and that neither Sprague nor Clark hadapplied for such permits.AccordingtothetestimonyofGuy Sleeper,superintendent of the Madawaska job for the Respondent,on September 21, 1966, he was approached by Allen, thesteward for Local 621, who told him that there would be aworkstoppageif Sleeper did not have Sprague and Clarkeither join Local 621 or discharge them.Sleeper then telephoned the Respondent's Portlandoffice for advice, was later that day advised by Sullivan,vice president of the Respondent, that Allen was correctand that Sleeper had no alternative.IThere are considerable differences in the versions ofwhat actually was said prior to and at the time of thedischarges on September 22. Sleeper testified essentiallythat he made it clear before discharging Sprague andClark, that if they did not join Local 621, they could notcontinue to work on the project, that they had noalternative.Sprague's version was that on September 21, 1966, hewas asked by the assistant superintendent, Gauvin,whether he belonged to Local 1219 and he responded thatyes he was a charter member. In response to a furtherquery, Sprague indicated that Clark also belonged toLocal 1219. Sprague testified that at no time did he haveany conversation with any management representative orsupervisor about joining Local 621, that no one requestedthat he join Local 621, or that he obtain a work permitthrough Local 621. Sprague testified that the reasonadvanced by Sleeper for his discharge on September 22was that work was slacking off, although as far as Spragueknew the work was not slacking off, and the Respondent,around the time of the discharge and since, had hired newemployees.Clark's testimony was essentially the same, that Allenhad never had a conversation with him about joiningLocal 621, that he had never been informed while on thejob that he had to become a member of Local 621, norrequested to become a member of Local 621. Clarktestified that during the time of his employment on theproject he did discuss Local 1219 with the men while onthe job, that the men had inquired as to his membership inLocal 1219, that he was not aware of any discord ordisharmony among the members of the unit because of thefact that he and Sprague were on the job working while notmembers of Local 621. Clark testified that he had hadthree conversations with Allen about his being a memberof Local 1219; one the first week of his employment, onethe third week, and the last the fifth or sixth week. Clarkcould not recall the substance of these conversations. Hedid recall, however, that they were not about his failure tojoin Local 621 indicating that as far as he was concernedhe would not discuss Local 621.According to the testimony of Allen, shop steward forLocal 621 on the project, the men had become concernedand alarmed about the situation of having Sprague andClark working on the job without being members ofLocal 621 and on several occasions had come to Allen andquestioned him about Sprague and Clark, wanting to knowwhy they were working on the job. As a result of this,according to Allen, Allen talked with Clark and Spragueindicating that he said to Clark among other things that"621 covers this job and it will 'til it is finished. It is signedlawfully for 621. 621 covers this job and you men are'SeeMontgomeryWard and Co., Inc.,162 NLRB 369.661scabbing." Allen stated that he talked to both Clark andSprague about the necessity for belonging to Local 621 inorder to continue on the job, that he did this within severaldays of their hiring, but had had no reaction from Clarkand Sprague, they just "shrugged their shoulders." Allentestified further that before seeking the discharge ofSprague and Clark he had discussed the situation withSargent, business agent for Local 621, that Sargent hadindicated that as the shop steward, Allen was "in theright."According to Allen, after contacting Sargentseveral times concerning this matter, he finally went toSuperintendent Sleeper and demanded that Sleeperdischarge Sprague and Clark unless they joined Local 621,or there would be a work stoppage.There is ample credible testimony of record establishingthe fact that Sprague and Clark were told and advised andwere aware that the work they were performing wasclaimed by Local 621 and that if they wanted to continueto perform that work, they would have to join Local 621.Considerable testimony to this effect was offered by Allen,shop steward for Local 621. I credit his testimony. Similartestimony was offered by Sleeper, superintendent for theRespondent. I credit his testimony. I do not credit thetestimony of Sprague and Clark to the contrary. Whileadmitting that there had been many, many conversationsconcerning Local 1219 on the job and while testifying toconversations with both Allen and Sleeper, Sprague andClark meticulously drew a strained line byinsisting inessence that in these latter conversations Local 1219 wasmentioned, but there was no discussion relative ofLocal 621. I simply do not credit this testimony, and Ifound the demeanor of the witnesses in testifying in thisregard to be strained and lacking in conviction.Iam convinced and I find from the record as a wholethat the Respondent hired Sprague and Clark in August,did not concern itself with the matter of their unionaffiliation or activity, and acted to discharge them onlywhen the shop steward demanded that the Respondentdischarge them unless they joined Local 621 as requiredby the agreement, or there would be a work stoppage ontheproject.IfindthattheRespondent, throughSuperintendent Sleeper, did in fact advise Sprague andClark of the requirement that they join Local 621 andrequested that they join Local 621 or be discharged. In sofinding, I find further that on this record it has not beenestablished by a preponderance of evidence that theRespondent discharged Sprague and Clark for the reasonthat they joined or assisted Local 1219.Upon the basis of the record as a whole and the findingsherein, I make the following:CONCLUSIONS OF LAW1.ConsolidatedConstructors& Builders, Inc., theRespondent herein, is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of the Act.2.Local 621, United Brotherhood of Carpenters andJoiners of America and Local 1219, United Brotherhood ofCarpentersandJoinersofAmerica,arelabororganizations within the meaning of Section 2(5) of theAct.3.Fred L. Sprague, millwright, and Owen L. Clark,millwright-foreman, are employees within the meaning ofSection 2(3) of the Act.299-352 0-70-43 662DECISIONSOF NATIONAL4.On September 22, 1966,therewas in existencebetween Consolidated Constructors & Builders, Inc. andLocal621 a collective-bargaining agreement including alawful union-shopprovision.5. It was not established herein by a fair preponderanceof substantial credible evidence that the Respondentdischarged Sprague and Clark because they joined orassistedLocal 1219.6.By the discharge of Sprague and Clark, upondemandof Local 621,and pursuant to a valid existingcollective-bargaining agreement including a union-securityprovision as provided for in Section 8(f) of the Act, theRespondent did not discriminate in regard to hire ortenure of employment or any term or condition ofemployment for the purpose of encouraging ordiscouraging membership in any labor organization andthe Respondent did not thereby engage in unfair laborpractices violative of Section 8(a)(3) of the Act.LABOR RELATIONS BOARD7.By thedischargeof Sprague and Clark upon demandof Local 621and pursuantto theprovisionsof a validexistingcollective-bargaining agreement,the Respondentdid not interfere with,restrain,or coerceits employees inthe exercise of theirrights guaranteedin Section 7 of theAct and did not therebyviolate Section8(a)(1) of the Act.Accordingly,itisrecommended that the complaintherein be,and itis, herebydismissed.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the complaint herein be, and it is,herebydismissed.